DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a sound absorber for noise reduction, classified in E04B1/84.
II. Claims 18-20, drawn to a method for predicting absorption performance of a sound absorber, classified in G06F2119/10.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Invention I does not require any predictive modeling for its use as a sound absorber, as required by Invention II; however; a method of predicting how the apparatus of Invention I will be perform could be practiced by a materially different process than the method of Invention II, including measuring noise frequencies in a system/environment the resonators are intended to be used in, and by computer algorithm or by a user mechanically choosing, selecting the strongest frequencies measured, and tuning the resonators to absorb said frequencies, such that it will be predicted that the resonators will provide attenuation in the selected frequencies they are tuned to attenuate.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; the species or groupings of patentably indistinct species require a different field of search (e.g., searching different class/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jeff Lloyd on 10/7/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (9,327,812) in view of Vlasma (WO 2006/118443).
	With respect to claim 1, Kim teaches a sound absorber (Figures 2-6) for noise reduction, comprising: a plurality of absorption units (4/6), each absorption unit of the plurality of absorption units comprising a core (outer sidewalls defining a volume # V of each of units #4) disposed between a rigid back wall (back wall of each of units #4) and a perforated plate (front wall of each of units #4, having opening #6) having an extended neck (defined by length #L of opening/neck #6 – Col. 4, Lines 5-12) attached thereto and extending into the core (volume of #4), wherein the extended neck (6/L) of each absorption unit (4/6) of the plurality of absorption units is different from the extended neck of each laterally, non-diagonally adjacent absorption unit.  It is noted that the differences in the extended necks would be a neck diameter, as seen in Figures 5-6, or a neck length - see Col. 4, Line 52-Col. 5, Line 2 - note each absorber #4 can have a neck length that is different or the same as other absorbers #4.
	Kim fails to explicitly teach wherein the core is a cylindrically shaped core.
	Vlasma teaches a similar resonator array (Figure 1), wherein the resonators are formed from a cylindrical core, and can further be formed from other shapes including a rectangle/square similar to Kim, without noticeably changing the sound-reducing effect of the resonators (See Vlasma, Page 4, Line 32-Page 5, Line 4; Page 11, Lines 21-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Kim, with the apparatus of Vlasma, to provide simple substitution of one known resonator core shape for another, to provide the predictable result of the core shapes being interchangeable without noticeably changing the sound-reducing effect of the resonators.
	With respect to claim 2, Kim teaches wherein it is obvious that a length (L) of the extended neck (6/L) of each absorption unit (4/6) of the plurality of absorption units (4/6) is different from a length of the extended neck of each laterally, non-diagonally adjacent absorption unit (Col. 4, Line 52-Col. 5, Line 2 – note each absorber #4 can have a neck length that is different or the same as other absorbers #4), as Kim teaches that any neck length can be the same or different as other necks, including the extended neck of each laterally, non-diagonally adjacent absorption unit.  
	With respect to claim 3, Kim teaches wherein a diameter (S) of the extended neck (6/L) of each absorption unit (4/6) of the plurality of absorption units (4/6) is different from a diameter (S) of the extended neck (6/L) of each laterally, non-diagonally adjacent absorption unit (seen in Figures 5-6).  
	With respect to claim 4, Kim teaches wherein it is obvious that the extended neck (6/L) of each absorption unit (4/6) of the plurality of absorption units (4/6) is different (different neck diameter or neck length) from the extended neck of every other absorption unit in the sound absorber (Col. 4, Line 52-Col. 5, Line 2 – note each absorber #4 can have a neck diameter or length that is different or the same as other absorbers #4), as Kim teaches that any neck length can be the same or different as other necks, including every other extended neck of the sound absorber.  
	With respect to claim 5, Kim teaches wherein it is obvious that a length (L) of the extended neck (6/L) of each absorption unit of the plurality of absorption units is different from a length (L) of the extended neck of every other absorption unit in the sound absorber (Col. 4, Line 52-Col. 5, Line 2 – note each absorber #4 can have a neck length that is different or the same as other absorbers #4), as Kim teaches that any neck length can be the same or different as other necks, including every other extended neck of the sound absorber.    
	With respect to claim 6, Kim teaches wherein it is obvious that a diameter (S) of the extended neck (6/L) of each absorption unit of the plurality of absorption units is different from a diameter (S) of the extended neck (6/L) of every other absorption unit in the sound absorber  (Col. 4, Line 52-Col. 5, Line 2 – note each absorber #4 can have a neck diameter that is different or the same as other absorbers #4), as Kim teaches that any neck length can be the same or different as other necks, including every other extended neck of the sound absorber.   
	With respect to claim 7, Kim teaches wherein it is obvious that wherein the absorption units of the plurality of absorption units could be disposed in a checkerboard fashion, where the extended neck (6/L) of each absorption unit (6/4) of the plurality of absorption units (6/4) is the same as the extended neck (6/L) of each diagonally adjacent absorption unit, wherein the plurality of absorption units comprises a first type of absorption units with an extended neck with a first parameter value (diameter #S, or length #L) and a second type of absorption units with a second parameter value (diameter #S, or length #L)  different from the first parameter value (diameter #S, or length #L), and wherein all absorption units (4/6) of the plurality of absorption units are either the first type or the second type.  In this case, because Kim teaches that any neck diameter and/or length can be the same or different as other necks, it would be an obvious matter of design choice to arrange absorption units of the plurality of absorption units could be disposed in a checkerboard fashion, where the extended neck (6/L) of each absorption unit (6/4) of the plurality of absorption units (6/4) is the same as the extended neck (6/L) of each diagonally adjacent absorption unit, wherein the plurality of absorption units comprises a first type of absorption units with an extended neck with a first parameter value (diameter #S, or length #L) and a second type of absorption units with a second parameter value (diameter #S, or length #L)  different from the first parameter value (diameter #S, or length #L), and wherein all absorption units (4/6) of the plurality of absorption units are either the first type or the second type.   
	With respect to claim 8, Kim teaches wherein it is obvious that wherein the first parameter value is a first length (L) of the extended neck (6/L) and the second parameter value is a second length (L) of the extended neck (6/L).  
	With respect to claim 9, Kim teaches wherein it is obvious that the first parameter value is a first diameter (S) of the extended neck (6/L) and the second parameter value is a second diameter (S) of the extended neck (6/L).  
	With respect to claim 10, Kim teaches wherein it is obvious that wherein the second parameter value (L/S) is larger than the first parameter value (L/S), and further wherein the difference in length/diameter between differing necks can be less that 40% as seen in Figure 5.
	Kim and Vlasma fails to explicitly teach wherein a difference between the second parameter value (L/S) and the first parameter value (L/S) is no more than 40% of the second parameter value.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein a difference between the second parameter value and the first parameter value is no more than 40% of the second parameter value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, the device of Kim does not specify which frequencies the resonators are tuned to, as it is variable depending on the needs of a particular application, and optimizing the resonator necks such that a difference between the second parameter value and the first parameter value is no more than 40% of the second parameter value would be obvious to one of ordinary skill, depending on the requirements of the particular application.
	With respect to claim 11, Kim teaches wherein it is obvious that wherein the second parameter value (L/S) is larger than the first parameter value (L/S), and further wherein the difference in length/diameter between differing necks can be at least 50% as seen in Figure 5/6.
	Kim and Vlasma fails to explicitly teach wherein a difference between the second parameter value (L/S) and the first parameter value (L/S) is at least 50% of the second parameter value.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein a difference between the second parameter value and the first parameter value is at least 50% of the second parameter value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, the device of Kim does not specify which frequencies the resonators are tuned to, as it is variable depending on the needs of a particular application, and optimizing the resonator necks such that a difference between the second parameter value and the first parameter value is at least 50% of the second parameter value would be obvious to one of ordinary skill, depending on the requirements of the particular application.
	With respect to claim 12, Kim teaches wherein each absorption unit (4/6) of the plurality of absorption units is made of metal or a photosensitive resin (Col. 5, Lines 18-20).  
	With respect to claim 13, Kim teaches wherein it is obvious each absorption unit of the plurality of absorption units (4/6) achieves a peak absorption of incident acoustic energy at its resonance frequency (Col. 3, Lines 45-67).
	With respect to claim 15, Kim teaches wherein the resonant frequency of each of the resonant barrels (4) is determined by an entrance area S of the resonant barrel (4), an entrance length L (length of neck or thickness), and an inner volume V of the resonant barrel (4), such that the volume V defines a total thickness of the sound absorber, wherein the thickness is of an unspecified, but inherent amount.
	Kim and Vlasma fail to explicitly teach wherein a total thickness of the sound absorber is 30 millimeters (mm) or less.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to teach wherein a total thickness of the sound absorber is 30 millimeters (mm) or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Applicant is merely tuning the device, which would be obvious to one of ordinary skill.
	With respect to claim 16, Kim teaches wherein the sound absorber (Figures 1-3, 4-6) is configured such that incident acoustic energy arrives from a direction parallel to an axial direction of the cylindrical core of each absorption unit (4/6) of the plurality of absorption units, in the same way as Applicant’s.  
Claims 1-3, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo (KR 20200030413) in view of Vlasma (WO 2006/118443).
	With respect to claim 1, Ryoo teaches a sound absorber (Figures 1, #100) for noise reduction, comprising: a plurality of absorption units (Figures 1-4 and 9, #120), each absorption unit (120) of the plurality of absorption units comprising a core (outer sidewalls defining a volume of each of units #120) disposed between a rigid back wall (back wall of each of units #120) and a perforated plate (front wall of each of units #120, having opening #125) having an extended neck (122) attached thereto and extending into the core (volume of #120), wherein the extended neck (122) of each absorption unit (120) of the plurality of absorption units (120) is different from the extended neck of each laterally, non-diagonally adjacent absorption unit.  It is noted that the differences in the extended necks would be a neck diameter as defined by hole #125 diameter as seen in the Figures, or a neck length #122 – See translation, Page 5, 2nd and 3rd to last ¶.
	Ryoo fails to explicitly teach wherein the core is a cylindrically shaped core.
	Vlasma teaches a similar resonator array (Figure 1), wherein the resonators are formed from a cylindrical core, and can further be formed from other shapes including a rectangle/square similar to Ryoo, without noticeably changing the sound-reducing effect of the resonators (See Vlasma, Page 4, Line 32-Page 5, Line 4; Page 11, Lines 21-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Ryoo, with the apparatus of Vlasma, to provide simple substitution of one known resonator core shape for another, to provide the predictable result of the core shapes being interchangeable without noticeably changing the sound-reducing effect of the resonators.
	With respect to claim 2, Ryoo teaches wherein it is obvious that a length (l) of the extended neck (122) of each absorption unit (120) of the plurality of absorption units (120) is different from a length of the extended neck (122) of each laterally, non-diagonally adjacent absorption unit (See translation, Page 5, 2nd and 3rd to last ¶ - note that the neck thicknesses can be different can be made differently as opposed to the opening diameters (Figure 4, #1251-1254) so as to achieve different resonance frequencies among resonators #1201-1204.
	With respect to claim 3, Ryoo teaches wherein a diameter (of openings #125) of the extended neck (122) of each absorption unit (120) of the plurality of absorption units (120) is different from a diameter (clearly seen in (Figure 4, #1251-1254, for example) of the extended neck (122) of each laterally, non-diagonally adjacent absorption unit.  
	With respect to claim 13, Ryoo teaches wherein it is obvious each absorption unit (120) of the plurality of absorption units (120) achieves a peak absorption of incident acoustic energy at its resonance frequency (See translation, Page 5, 3rd to last ¶-Page 6, 1st ¶).
	With respect to claim 14, Ryoo teaches wherein a thickness of each absorption unit of the plurality of absorption units is smaller than a quarter wavelength of an incident wave (Page 6, 3rd ¶).
	With respect to claim 16, Ryoo teaches wherein the sound absorber (100) is configured such that incident acoustic energy arrives from a direction parallel to an axial direction of the cylindrical core of each absorption unit (120) of the plurality of absorption units (120), in the same way as Applicant’s.  
	With respect to claim 17, Ryoo teaches wherein the plurality of absorption units (120) is disposed in a square array (100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to broadband sound absorber based on inhomogenous-distributed Helmholtz resonator with extended necks are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837